Opinion,
Mr. Justice Green :
The litigant parties to this contention undertook, wisely, to settle the terms upon which the crossing of their tracks should be conducted, by an agreement which seems to us to be extremely sensible, plain, and simple. The oniy controversy that has arisen is upon the practical meaning of the fourth clause of the contract. It is in these words:
“ Fourth, In the use or working of the railroads of the parties hereto at or near the point of crossing, all trains, engines, or cars of the party of the second part shall come to a full stop at a distance of at least two hundred feet from the point of crossing, and shall not proceed until the proper signal shall have been given by the watchman in charge. All engines and trains of the party of the first part shall have priority of passage over the trains and engines of the party of the second part; but no unnecessary detention shall be caused to the trains of either of the parties hereto, nor shall said crossing be blocked by either of the said parties.”
The appellant contends that the agreement gave the right of *243way to the trains of the appellee over those of the appellant only when they were of the same class. After a most attentive consideration of the appellant’s argument in support of this proposition we find that we cannot read the agreement in that way. The words are, “ all engines and trains of the party of the first part shall have priority of passage over the trains and engines of the party of the second part.” There is no ambiguity hi this language. Priority of passage is given to all engines and trains of the first party over the trains and engines of the second party. The words are entirely generic and make no distinction of trains and engines into classes. It would be necessary to go outside of the agreement and ascertain by parol testimony the fact that there are different classes of trains, such,as passenger, freight, gravel, and construction or what other trains, and then to go still further and ascertain, also by parol, which of these were subject to the priority of any and which others, if the appellant’s contention is sustained. But what warrant is there for this ? The helping of ambiguity or the application of an uncertain description to a subject matter are recognized occasions for such resort, but here there is neither.
The trains and engines of the first party are awarded priority, not because they are of a certain class, but because, and only because, they are the trains and engines of the first party; and the “trains arid engines” of the second party are expressly subjected to this priority, without even a hint that there is to be any kind of classification of either. Of course, we can well understand that there might be very good reasons for limiting tbe exercise of tbe right to trains and engines of similar classes as against each other, but the difficulty is, the agreement not only does not say so, but it does not contain features which authorize the courts to give it such interpretation. If the parties had so intended it would have been very easy, indeed, for them to say so. The fact that they have not done this, is satisfactory evidence that they did'not so intend.
The appellant further argues that a full stop at any point more than two hundred feet from the crossing was sufficient, provided it was made at one sufficiently near the crossing to permit the watchman to give the proper signals. As an abstract proposition this is doubtless true, but its purpose is to defeat the ruling of the master and court below, which directed that *244full stops be made by all approaching trains between two hundred and three hundred feet both north and south of the crossing. There is, of course, no legal necessity, from the mere language of the agreement, requiring the farthest limit to be fixed at three hundred feet from the crossing. The master so fixed it, partly because the appellant had, from May 7 to May 13,1887, stopped all its trains at a distance of about three hundred feet from the crossing on both the north and south sides, and partly because his interpretation of the agreement was that it meant that the stops should be at least two hundred feet from the crossing, and not far away from that as the outside limit. He found as a fact that the appellant stopped their south-bound trains at a distance of eight hundred to nine hundred feet on the north side of the crossing, and he held that tins was too far off, and was not in accordance with either the letter or spirit of the agreement. He found that the crossing was a dangerous one on account of the manner in which the appellant’s track crossed the appellee’s track, and the conformation of the ground, being a high bluff, east or northeast of the crossing, which obstructed the view of engineers coming from the south from trains and engines coming from the north, until the trains and engines are very near the crossing. He also found that the railroad^ of both parties approach the crossing from the south on heavy grades, and the Cornwall road approaches the crossing from the south and north in a curve above the average curvature as generally found in railroads. He also finds that the safety of the operation of the crossing depends almost entirely upon the reliability and cautiousness of the watchman placed there to protect and guard approaching trains and engines. Influenced by these considerations and by the further thought that a far-off stoppage would be less conducive to safety than one nearer by, he fixed the place of stoppage at any point between two hundred and three hundred feet distant from the crossing on both sides. If there were anything arbitrary and unreasonable in thus fixing the maximum distance at three hundredfeet, or if it were made clear to us that such a maximum works oppressively upon the appellant, and that a moderate enlargement of the distance, say to four hundred feet, would relieve the appellant from the hardships and would not increase the danger to the public, we would cheerfully direct such increase in the maximum -distance. *245But the case of the appellant, as we understand it, is presented to us on the proposition that their trains on the north regularly stop at a station which is some eight hundred or nine hundred feet distant, and the appellant considers that distance sufficiently near to avoid the necessity of another stoppage. The master, however, has found differently on this subject, and we are not convinced that he is in error in that regard. On the contrary his reasons for fixing a nearer point as the maximum distance seem to us quite convincing in favor of his conclusion. He had far better opportunities for determining this than are possible to us, and we do not feel justified in changing the distance as fixed by him. There is no question of law involved in this matter. It is only a question of a sound discretion, regard being had to the public safety on the one hand, and the convenience of the crossing road on the other.
Counsel have not discussed tins case on its facts, and we would therefore be justified in holding that the conclusions of fact reported by the master have not been impeached, and must for that reason be sustained, especially as they have been affirmed by the court. But the writer has looked into the testimony for his own satisfaction, and finds that the master’s conclusions of fact are sustained by abundant testimony. Witnesses were examined who testified to a number of occasions when disastrous collisions at the crossing were narrowly escaped. Full explanations were given by intelligent witnesses of their reasons for pronouncing the crossing a dangerous one, and describing the precautions that ought to be taken to make it reasonably safe.
As to the jurisdiction of equity in cases like this it cannot be doubted. It has been conferred by statute and most fully recognized and affirmed by the decisions of this court. North. Cent. Ry. Co.’s Appeal, 103 Pa. 621; Pittsb. etc. R. Co. v. Railway Co., 77 Pa. 173. Upon the facts found by the master and affirmed by the court, a sufficient case was made out for equitable intervention. The enforcement of such a contract as the one made between these parties can only be secured by means of a decree in equity. An action at law for breach of its terms would bo of no avail. It would not be possible to represent the consequences of a breach by money damages, and a literal performance of its stipulations is essential not only in *246the interests of the contracting parties, but also in the interests of the traveling public.
We know of no reason for interfering with the disposition of the costs as made by the court below.
Decree affirmed, and appeal dismissed at the cost of the appellant.